Citation Nr: 0907351	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-39 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The Veteran had reported active duty from March 15, 1985 to 
July 25, 1985, and confirmed active duty from November 21, 
1990 to April 14, 1991, and from February 14, 2003 to January 
15, 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, Puerto Rico, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion only when it is deemed necessary to make a decision 
on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).  See also Robinette v. Brown, 8 Vet. App. 
69, 76 (1995).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2008). Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the 


manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

Records dated in April 1995, before the Veteran's last period 
of active duty, show that he complained of low back pain and 
was given a diagnosis of lumbar strain.  Records from his 
last period of service include a Statement of Medical 
Examination and Duty Status which noted that in May 2003, the 
Veteran was admitted to the VA hospital for a herniated 
lumbar disc after lifting weights at the gym and feeling a 
strain on the right side of his lower back and right knee.  
In September 2003 and November 2003, the Veteran was seen, 
respectively, for complaints of right sided sciatica and low 
back pain.

VA afforded the Veteran an examination in October 2005 (after 
service discharge), the report of which noted diagnoses of 
lumbar diskectomy and laminectomy due to L5-S1 herniated 
nucleus pulposus, T12-S1 vertebral hemangiomas and L5-S1 
degenerative disc disease, and right S1 radiculopathy.  The 
examiner opined that the degenerative disc disease at L5-S1 
was not caused by or due to the May 2003 gym accident.  He 
also added that T12-S1 vertebral hemangioma was a congenital 
benign malformation and neoplasm of the vessels and 
circulation of the vertebral bodies, and which was unrelated 
to the May 2003 accident.  However, the examiner did not 
address whether the Veteran's pre-existing low back disorder 
had been permanently aggravated beyond the natural 
progression of the disorder during his last period of active 
service.  On remand, the Veteran should be afforded an 
examination to determine whether his pre-existing low back 
disorder was aggravated in service.  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC shall schedule the Veteran 
for a VA examination to determine the 
nature and etiology of his current low 
back disorder.  The claims file, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.  

For any current low back disorder found 
on examination, the examiner should 
provide an opinion as to whether there 
is a 50 percent probability or greater 
that it increased in severity during 
service beyond its natural progress.  

A complete rationale for any opinion 
expressed should be provided in a 
legible report.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate 
the Veteran's claim, to include 
consideration of any additional 
evidence obtained as a result of this 
Remand.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




